DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1, 2 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are the limitations of a horizontal stabilizer trim actuator (HSTA) and the control system of the HSTA.  The closet prior art references is Buethe et al. However, Buethe does not disclose the limitations of “means for providing a feedback signal from the second resolver to the first motor indicative of the position of the HSTA, whereby the feedback signal causes corresponding movement of the trim wheel” and “wherein the arrangement for automatic control of the actuator comprises a plurality of motors providing communication between the control computer and the actuator, and wherein, when the manual control overrides the automatic control, one of said plurality of motors operates as said second motor and the remaining of the plurality of motors is/are disconnected.” These limitations are not found in the prior art and it would not be obvious to modify Buethe to achieve the claimed limitations as this would involve hindsight reasoning. Criticality for the claimed invention is given as: “no need for a separate mechanical manual input to the HSTA, thus greatly simplifying the system and providing a simpler, smaller, lighter system that is easier to maintain and that is more responsive, thus improving position feedback accuracy.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642